         Case 1:19-cr-00848-NRB Document 18
                                         17 Filed 05/15/20
                                                  05/05/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                 May 5, 2020
                                         So ordered. Plea scheduled for May 18,
BY ECF                                   2020 at 12:00pm. Dial-in information will
                                         be posted on ECF on the date of the
The Honorable Naomi R. Buchwald          conference. Speedy trial time excluded
United States District Judge             until May 18, 2020
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Rudy Acosta, 19 Cr. 848 (NRB)                Dated: May 15, 2020

Dear Judge Buchwald:

       A status conference is currently scheduled in this case for May 15, 2020. After
communicating with defense counsel, John Zach, Esq., and the Court’s Chambers, the
Government understands that the defendant is prepared to enter a guilty plea and that the Court
and parties are available hold that proceeding on Monday, May 18, 2020 at 10:30 a.m.

        The Government respectfully requests that, in the interest of justice, time be excluded
under the Speedy Trial Act between May 15, 2020 and the date of the plea hearing, which is
expected to be May 18, 2020. See 18 U.S.C. § 3161(h)(7). Because this brief adjournment is to
afford the Court and Bureau of Prisons time to arrange for the defendant’s appearance under
COVID-19 procedures, so that he may enter a plea pursuant to an agreement acceptable to both
parties, the Government respectfully submits that it is in the interests of justice. Mr. Zach has
conveyed that the defense consents to this request.

                                                     Respectfully,

                                                     ______________________________
                                                     Frank J. Balsamello / Sarah Krissoff /
                                                        Mathew Andrews
                                                     Assistant United States Attorney
                                                     (212) 637-2325 / -2232 / -6526

cc:    John Zach, Esq., counsel for defendant Rudy Acosta (via ECF)
